DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.
Claim Objections
Claim 37 is objected to because of the following informalities: there is typographical error of punctuation wherein there is no “period” at the end of the claim.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an adhesive attaching the lid to the substrate and configured to reduce a water generation reaction between the adhesive and the gel” in claim 29.
In for instance, the specification of present invention teaches that “the silicone-based adhesive does not react with the gel to generate water; if water may generate, the silicone-based adhesive does not contain sufficient —OH groups as an epoxy-based polymer subjected to ring-opening reaction, water is weakly bonded with the polymeric structure via van del waals force and can be easily removed during heating/curing”. However, sufficient composition and/or structure of claimed adhesive of claim 29 linking 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In for instance, the specification of present invention in a specific example teaches that “the silicone-based adhesive does not react with the gel to generate water; if water may generate, the silicone-based adhesive does not contain sufficient —OH groups as an epoxy-based polymer subjected to ring-opening reaction, water is weakly bonded with the polymeric structure via van del waals force and can be easily removed during heating/curing”. However, nowhere in the specification of present Invention it is explicitly disclose that “an adhesive attaching the lid to the substrate and configured to reduce a water generation reaction between the adhesive and the gel” as claimed. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. For instance, it appears to the examiner that the specification of present Invention does not explicitly teach the limitations of “water generation is less at the first interface than at the second interface”. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 36 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. For the instant case, in accordance of the specification including drawings, the upper surface of lid 14 is higher than that of the lid (see embodiments related to Figs.1-2 and 3F). Claimed limitations of “the gel has an upper surface, and an elevation of the upper surface of the gel is higher than an elevation of the upper surface of the lid” are not deemed to be substantiated by current Invention disclosure. As such, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. For instant case, the specifications of present invention do not disclose “the silicone-based adhesive is not electrically connected to the gel”. Thus, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Furthermore, the said limitation " the silicone-based adhesive is not electrically connected to the gel " is a negative limitation. Applicant attention is here directed to the fact that any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krajewski et al. (US 2012/0080065 A1 hereinafter referred to as “Krajewski”).
With respect to claim 29, Krajewski discloses, in Figs.1-6, a semiconductor device package, comprising: a substrate (106); a lid (104) disposed on the substrate (106) and defining a cavity together with the substrate (106) (see Par.[0029] wherein device 102 positioned between sealed sheets 104 and 106 within which encapsulant layer 110 is provided between front sheet 104 and cells 102 for mechanically interconnecting these two elements and substantially filling any voids there-between is disclosed); a gel (110) disposed in the cavity (see Par.[0029] wherein device 102 positioned between sealed sheets 104 and 106 within which encapsulant layer 110 is provided between front sheet 104 and cells 102 for mechanically interconnecting these two elements and substantially filling any voids there-between is disclosed); and an adhesive (108) attaching the lid to the substrate (106) and configured to reduce a water generation reaction between the adhesive (108) and the gel (110) (see Par.[0042] wherein bonding material (108) may have a water vapor transmission rate (WVTR) of less than about 10.sup.-2 g/m.sup.2/day or, more particularly, less than about 10.sup.-3 g/m.sup.2/day to prevent 
With respect to claim 30, Krajewski discloses, in Figs.1-6, the semiconductor device package, wherein the adhesive (108) has a first interface/(inner side surface) contacting the gel (110) and a second interface/(lower surface) without contacting the gel (110), and water generation is less at the first interface than at the second interface.
With respect to claim 31, Krajewski discloses, in Figs.1-6, the semiconductor device package, wherein a main component of the gel (110) and a main component of the adhesive (108) are substantially the same (see Par.[0038] and [0044] wherein bonding material 108 is silicone; see Par.[0033] wherein encapsulant 110 is of same silicone material as adhesive 108).
With respect to claim 32, Krajewski discloses, in Figs.1-6, the semiconductor device package, wherein the adhesive comprises a component selected from a group consisting of those manufactured by Dow Corning under the trademark name of DA6501, DA6503, EA-6247, 3-6265, EA-6700, DA6523, DA6524, and ME1800 (see Par.[0038] wherein bonding material includes moisture cured adhesive include the following adhesives available from Dow Corning in Midland, Mich.: silicone adhesive (part numbers 3-1595 and 3-1595HP), thixotropic adhesive (part number 3-6265), silane and siloxane based adhesives (part number 4-8012), primer-less silicone adhesive (part number 866), heat cured one part adhesive (part number SE1771), thixotropic fast low temperature cure adhesive (part number EA-6054), two part translucent heat cure adhesive (part number SE1700), Sylgard.RTM. 577 primer-less silicone .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 33-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2016/0146639 A1) in view of Krajewski.
With respect to claim 1, Chan discloses, in Fig.6, a semiconductor device package, comprising: a substrate (10); a lid (112) disposed on the substrate (10) and defining a cavity (A2) together with the substrate (10) (see Par.[0029] wherein lid 11 defining second opening A2 and disposed on substrate 10 is disclosed); a MEMS device (13) disposed in the cavity (A2) (see Par.[0031] wherein first sensor 13 include a micro-electromechanical system (MEMS) sensor in opening A2 is disclosed); and a gel (19) covering the MEMS device (13), wherein the lid (11) is attached to the substrate (10) through an adhesive (20), and the gel (19) is a silicone-based gel and contacting the adhesive (see Par.[0047] wherein the encapsulant includes silica gel (i.e. silicone or silica gel/polymer)). However, Chan does not explicitly disclose that the adhesive is also of silicone-based material.
Krajewski discloses, in Figs.1-6, a semiconductor device package, comprising: a substrate (106); a lid (104) disposed on the substrate (106) and defining a cavity together with the substrate (106); a device (102) disposed in the cavity; and a gel (110) covering the device (102), wherein the lid (104) is attached to the substrate (106) through a silicone-based adhesive (108), and the gel (110) is a silicone-based gel and contacting the silicone-based adhesive (see Par.[0029] wherein device 102 positioned between sealed sheets 104 and 106 within which encapsulant layer 110 is provided between front sheet 104 and cells 102 for mechanically interconnecting these two elements and substantially filling any voids there-between is disclosed; see Par.[0029] wherein device 102 positioned between sealed sheets 104 and 106 within which encapsulant layer 110 is provided between front sheet 104 and cells 102 for mechanically interconnecting these two elements and substantially filling any voids there-between is 
Chan and Krajewski are analogous art because they are all directed to a packaging device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Chan to include Krajewski because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device encapsulant and lid adhesive materials in Chan by including silicone based  adhesive material similar to that of encapsulant as taught by Krajewski in order to further utilize the advantageous properties of silicone such as range hardness, great viscosities, wide thermal operation, UV resistant, non-yellow catalyst, and good resistant to water humidity thereby providing superior quality device package with enhanced mechanical functions, hydrophobicity and heat transfer.
With respect to claim 33, Chan discloses, in Fig.6, a semiconductor device package, comprising: a substrate (10); a MEMS device (13); a lid (11) disposed on the substrate (10) and defining a cavity together with the substrate (10) for accommodating the MEMS device (13), wherein the lid comprises a neck portion extending outwardly from an upper surface of the lid towards a direction away from the MEMS device (see Par.[0029] wherein third sidewall of the lid 11 is extended outwardly); and an adhesive (20) connected to the lid (11) and the substrate (10) (see Par.[0031] wherein first sensor 13 
Krajewski discloses, in Figs.1-6, a semiconductor device package, comprising: a substrate (106); a device (102); a lid (104) disposed on the substrate (106) and defining a cavity together with the substrate (106) for accommodating the device (102); and a silicone-based adhesive (108) connected to the lid (104) and the substrate (106) (see Par.[0038] wherein bonding material includes moisture cured adhesive include the following adhesives available from Dow Corning in Midland, Mich.: silicone adhesive (part numbers 3-1595 and 3-1595HP), thixotropic adhesive (part number 3-6265), silane and siloxane based adhesives (part number 4-8012), primer-less silicone adhesive (part number 866), heat cured one part adhesive (part number SE1771), thixotropic fast low temperature cure adhesive (part number EA-6054), two part translucent heat cure adhesive (part number SE1700), Sylgard.RTM. 577 primer-less silicone adhesive, PV-804 neutral cure or two-part controlled-volatility (CV) grade adhesive (part number SE1720)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device encapsulant and lid adhesive materials in Chan by including silicone based  adhesive material similar to that of encapsulant as taught by Krajewski in order to further utilize the advantageous properties of silicone such as range hardness, great viscosities, wide thermal operation, UV resistant, non-yellow catalyst, and good resistant to water humidity thereby providing superior quality device package with enhanced mechanical functions, hydrophobicity and heat transfer.
With respect to claim 34, Chan discloses, in Fig.6, the semiconductor device package, wherein the neck portion defines an opening to expose the MEMS device to an external environment (see Par.[0029] wherein third sidewall of the lid 11 is extended outwardly).
With respect to claim 35, Chan discloses, in Fig.6, the semiconductor device package, further comprising a gel (19) filled in the cavity and the neck portion (see Par.[0029] wherein third sidewall of the lid 11 is extended outwardly; see Par.[0047] wherein the encapsulant includes silica gel (i.e. silicone or silica gel/polymer)).
With respect to claim 37, Krajewski discloses, in Figs.1-6, he semiconductor device package, further comprising a gel (110) filled in the cavity, wherein the silicone-based adhesive (108) electrically connects the lid (104) to the substrate (106).
Claims 1, 22-28, 33, 37, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Hirasawa et al. (US 2011/0180938 A1 hereinafter referred to as “Hirasawa”).
With respect to claim 1, Chan discloses, in Fig.6, a semiconductor device package, comprising: a substrate (10); a lid (112) disposed on the substrate (10) and defining a cavity (A2) together with the substrate (10) (see Par.[0029] wherein lid 11 defining second opening A2 and disposed on substrate 10 is disclosed); a MEMS device (13) disposed in the cavity (A2) (see Par.[0031] wherein first sensor 13 include a micro-electromechanical system (MEMS) sensor in opening A2 is disclosed); and a gel (19) covering the MEMS device (13), wherein the lid (11) is attached to the substrate (10) through an adhesive (20), and the gel (19) is a silicone-based gel and contacting the adhesive (see Par.[0047] wherein the encapsulant includes silica gel (i.e. silicone or silica gel/polymer)). However, Chan does not explicitly disclose that the adhesive is also of silicone-based material.
Hirasawa discloses, in Fig.5 (with certain numerical notations borrowed from Fig.3), a semiconductor device package, comprising: a substrate (20); a lid (80) disposed on the substrate (10) and defining a cavity/(housing) together with the substrate (10); a device (41) disposed in the cavity/(housing); and wherein the lid (80) is attached to the substrate (10) through a silicone-based adhesive (30) (see Par.[0085], [0088] wherein IC 41 connects to heat sink metallic housing 10/80 through its substrate 20 and silicone adhesive).
Chan and Hirasawa are analogous art because they are all directed to a packaging device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Chan to include Hirasawa because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device lid adhesive materials in Chan by including silicone based  adhesive material similar to that of encapsulant as taught by Hirasawa in order to further utilize the advantageous properties of silicone such as range hardness, great viscosities, wide thermal operation, UV resistant, non-yellow catalyst, and good resistant to water humidity which are contributing factor to minimize 
With respect to claim 22, Hirasawa discloses, in Fig.5 (with certain numerical notations borrowed from Fig.3), the semiconductor device package, wherein the silicone-based adhesive comprises a hydrosilylation catalyst and electrically-conductive fillers (see Par.[0034]-[0035] wherein silicone adhesive 30 comprises elements: (D) 100 to 2000 parts by mass of a thermally conductive filler such as alumina; and (E) a hydrosilylation-reaction catalyst).
With respect to claim 23, Hirasawa discloses, in Fig.5 (with certain numerical notations borrowed from Fig.3), the semiconductor device package, wherein the hydrosilylation catalyst and the electrically-conductive fillers comprise different metals (see Par.[0034]-[0035] wherein silicone adhesive 30 comprises elements: (D) 100 to 2000 parts by mass of a thermally conductive filler such as alumina; and (E) a hydrosilylation-reaction catalyst; as admitted on record by applicant, in Par.[0023], the hydrosilylation catalysts are known in the art, which include, but is not limited to, platinum-based catalysts, palladium-based catalysts, rhodium-based catalysts, ruthenium-based catalysts, osmium-based catalysts and iridium-based catalysts).
With respect to claim 24, Hirasawa discloses, in Fig.5 (with certain numerical notations borrowed from Fig.3), the semiconductor device package, wherein the silicone-based adhesive (30) is composed of a first organopolysiloxane having aliphatic unsaturation, a second organopolysiloxane having -SiH groups, and a hydrosilylation catalyst (see Par.[0034]-[0037] wherein silicone adhesive 30 comprises elements: (A) 100 parts by mass of an organopolysiloxane that contains in one molecule at least two alkenyl groups, that is free of a hydroxyl group bonded to a silicon atom and an alkoxy group bonded to a silicon atom, and in which the content of cyclic siloxanes having from 4 to 20 siloxane units is equal to or less than 0.1 mass %; (B) an organopolysiloxane that contains in one molecule at least two silicon-bonded hydrogen atoms and that is free of an alkenyl group, a hydroxyl group bonded to a silicon atom and an alkoxy group bonded to a silicon atom; it is submitted that aliphatic compounds includes iso- and cyclo-alkenes are unsaturated hydrocarbons).
With respect to claim 25, Hirasawa discloses, in Fig.5 (with certain numerical notations borrowed from Fig.3), the semiconductor device package, wherein a molar ratio of the -SiH groups of the second organopolysiloxane and aliphatic unsaturated hydrocarbon groups of the first organopolysiloxane is ranging from 0.5 to 5 (see Par.[0034]-[0037] wherein silicone adhesive 30 comprises elements: (A) 100 parts by mass of an organopolysiloxane that contains in one molecule at least two alkenyl groups, that is free of a hydroxyl group bonded to a silicon atom and an alkoxy group bonded to a silicon atom, and in which the content of cyclic siloxanes having from 4 to 20 siloxane units is equal to or less than 0.1 mass %; (B) an organopolysiloxane that contains in one molecule at least two silicon-bonded hydrogen atoms and that is free of an alkenyl group, a hydroxyl group bonded to a silicon atom and an alkoxy group bonded to a silicon atom; see par.[0035] wherein in the silicone adhesive 30 before the polymerization, the component (B) is contained in such an amount that the amount of the silicon-bonded hydrogen atoms is in the range of 0.5 to 10 mol per 1 mol of the alkenyl groups of the component (A); further, the sum of components (B) and (C) is in the range of 0.5 to 10 mass % of the sum of components (A), (B) and (C);   it is submitted that aliphatic compounds includes iso- and cyclo-alkenes are unsaturated hydrocarbons).
With respect to claim 26, Hirasawa discloses, in Fig.5 (with certain numerical notations borrowed from Fig.3), the semiconductor device package, wherein the silicone-based adhesive (30) does not comprise a polymer containing an epoxy group (see Par.[0034]-[0035] wherein silicone based adhesive composition does not include epoxy).
With respect to claim 27, Chan discloses, in Fig.6, the semiconductor device package, wherein the gel is a polymer containing silicone groups and does not comprise a polymer containing an epoxy group (see Par.[0047] wherein the encapsulant includes silica gel (i.e. silicone or silica gel/polymer)).
With respect to claim 28, the combination of Chan and Hirasawa discloses, see Hirasawa in Fig.5 (with certain numerical notations borrowed from Fig.3), the semiconductor device package, wherein the silicone-based adhesive comprises a hydrosilylation catalyst and electrically-conductive fillers, the silicone-based adhesive does not comprise a polymer containing an epoxy group (see Par.[0034]-[0035] wherein silicone adhesive 30 comprises elements: (D) 100 to 2000 parts by mass of a thermally conductive filler such as alumina; and (E) a hydrosilylation-reaction catalyst), and the gel is a polymer 
With respect to claim 33, Chan discloses, in Fig.6, a semiconductor device package, comprising: a substrate (10); a MEMS device (13); a lid (11) disposed on the substrate (10) and defining a cavity together with the substrate (10) for accommodating the MEMS device (13), wherein the lid comprises a neck portion extending outwardly from an upper surface of the lid towards a direction away from the MEMS device (see Par.[0029] wherein third sidewall of the lid 11 is extended outwardly); and an adhesive (20) connected to the lid (11) and the substrate (10) (see Par.[0031] wherein first sensor 13 include a micro-electromechanical system (MEMS) sensor in opening A2 is disclosed; see Par.[0047] wherein the encapsulant includes silica gel (i.e. silicone or silica gel/polymer)). However Chan does not explicitly disclose silicone based adhesive.
Hirasawa discloses, in Fig.5 (with certain numerical notations borrowed from Fig.3), a semiconductor device package, comprising: a substrate (20); a lid (80) disposed on the substrate (10) and defining a cavity/(housing) together with the substrate (10); a device (41) disposed in the cavity/(housing); and wherein the lid (80) is attached to the substrate (10) through a silicone-based adhesive (30) (see Par.[0085], [0088] wherein IC 41 connects to heat sink metallic housing 10/80 through its substrate 20 and silicone adhesive).
Chan and Hirasawa are analogous art because they are all directed to a packaging device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Chan to include Hirasawa because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device lid adhesive materials in Chan by including silicone based  adhesive material similar to that of encapsulant as taught by Hirasawa in order to further utilize the advantageous properties of silicone such as range hardness, great viscosities, wide thermal operation, UV resistant, non-yellow catalyst, and good resistant to water humidity which are contributing factor to minimize emission rate of the siloxane gas from the silicone adhesive so as the amount of siloxane gas adhering to the electrical contacts are also is minimized; therefore, it is less likely that the electrical contacts will have defective connection; accordingly, the electronic device having favorable functions can be achieved.
With respect to claim 37, Hirasawa discloses, in Fig.5 (with certain numerical notations borrowed from Fig.3), the semiconductor device package of claim 33, further comprising a gel filled in the cavity, wherein the silicone-based adhesive electrically connects the lid to the substrate (see Par.[0035], [0056]-[0057] and [0100] wherein adhesive includes thermally conductive filler such as alumina or metal based powder).
With respect to claim 39, Hirasawa discloses, in Fig.5 (with certain numerical notations borrowed from Fig.3), the semiconductor device package, wherein the silicone-based adhesive comprises metal particles (see Par.[0035], [0056]-[0057] and [0100] wherein adhesive includes thermally conductive filler such as alumina or metal based powder).
Response to Arguments
Applicant’s arguments with respect to claims 1, 29, 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, other prior art of record cited on PTO-892, either alone or in combination, teach all the claimed limitations of claims 1, 29, 33. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818